Citation Nr: 0512791	
Decision Date: 05/11/05    Archive Date: 05/25/05

DOCKET NO.  02-21 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to service connection for hepatitis C.  

2.  Entitlement to a rating in excess of 50 percent for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1976 to January 1983.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from an April 2002 rating 
decision by the Waco Department of Veterans Affairs (VA) 
Regional Office (RO), which increased the rating for 
bilateral hearing loss to 30 percent.  Also on appeal is a 
June 2003 rating decision which denied service connection for 
hepatitis C, and granted service connection for tinnitus, 
rated 10 percent.  In his notice of disagreement with the 
June 2003 decision, the veteran expressly limited his appeal 
of the June 2003 decision to the matter of entitlement to 
service connection for hepatitis C.  Accordingly, this is the 
only issue from the June 2003 RO decision before the Board.  
By an October 2004 rating decision, the RO further increased 
the rating for bilateral hearing loss disability to 50 
percent.  That claim remains in controversy, as less than the 
maximum available benefit was awarded.  See AB v. Brown, 6 
Vet. App. 35 (1993).  The veteran was scheduled for an April 
2005 personal hearing before a Veterans Law Judge in 
Washington, D.C., and was given notice of the date and time 
for the hearing.  He failed to appear for the hearing.  


FINDINGS OF FACT

1.  The veteran's hepatitis C was first diagnosed many years 
after service and there is no competent evidence of a nexus 
between this disorder and any incident of active service.

2.  The veteran has level VI hearing in the right ear and 
level X hearing in the left ear.  


CONCLUSIONS OF LAW

1.  Service connection for hepatitis C is not warranted.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2004).  
2.  A rating in excess of 50 percent for bilateral hearing 
loss is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.85-4.87, Code 6100, Tables VI, VIa, and 
VII (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the VCAA (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107) became law.  Regulations 
implementing the VCAA are at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA and implementing regulations apply 
in the instant case, and the requirements therein appear met.  

Well-groundedness is not an issue.  The veteran was provided 
VCAA notice by a statement of the case (SOC) issued in 
November 2002, and by October 2003 and March 2004 
correspondence from the RO.  Although he was provided VCAA 
notice subsequent to the April 2002 RO decision appealed, he 
is not prejudiced by any notice timing defect.  He was 
notified (in the April 2002 and June 2003 RO decisions, in 
November 2002 and December 2003 SOCs, and in the October 2003 
and March 2004 correspondence) of everything required, and 
has had ample opportunity to respond or supplement the 
record.  Specifically, the October 2003 and March 2004 
correspondence, and the November 2002 SOC, informed him of 
the allocation of responsibility of the parties to identify 
and obtain additional evidence in order to substantiate his 
claim.  

Regarding notice content, the November 2002 and December 2003 
SOCs, and a November 2004 supplemental SOC, informed the 
veteran of what the evidence showed.  He was advised by the 
November 2002 SOC, and the October 2003 and March 2004 
correspondence, that VA would make reasonable efforts to help 
him get pertinent evidence, but that he was responsible for 
providing sufficient information to VA to identify the 
custodian of any records.  The correspondence advised him of 
what the evidence must show to establish service connection 
for hepatitis C and for an increased rating for bilateral 
hearing loss, and what information or evidence VA needed from 
him.  While he was not advised verbatim to submit everything 
he had pertaining to the claim, the RO asked him to let VA 
know "[i]f there is any other evidence or information that 
you think will support your claim."  He was further advised 
to submit, or provide releases for VA to obtain, any 
pertinent records.  This was equivalent to advising him to 
submit everything pertinent.  Everything he has submitted has 
been accepted for the record and considered.  

The claims have been reviewed de novo (see October 2004 
supplemental SOC).  Regarding the duty to assist, VA has 
obtained all identified records that could be obtained.  
Evidentiary development is complete to the extent possible; 
VA's duties to notify and assist are met.  The Board finds it 
proper to proceed with appellate review.  It is not 
prejudicial to the veteran for the Board to do so.  Mayfield 
v. Nicholson, No. 02-1077 (U.S. Vet. App.  April 14, 2005); 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

Background

Essentially, the veteran contends that service connection for 
hepatitis C is warranted inasmuch as his military 
occupational specialty as a medical specialist frequently 
exposed him to blood.  He also reports that he was 
accidentally stuck with needles while working as a medic in 
service.  The veteran also maintains that his bilateral 
hearing loss produces more impairment than is reflected by 
the 50 percent rating assigned.  

The veteran's service medical records, including a January 
1983 report of examination on his separation from service, 
reveal no complaints or findings indicative of hepatitis C.  
The records are negative for surgery or transfusion.  A June 
1982 clinical report shows that he lacerated his left middle 
finger on a table saw, and the wound was cleaned and debrided 
successfully.  The service medical records contain numerous 
clinical evaluations showing diagnoses and treatment of ear 
disorders, including hearing loss.  The RO granted service 
connection for bilateral hearing loss in a May 1995 rating 
decision.  

Postservice medical evidence include VA outpatient records 
dated from August 2000 to February 2003.  An August 2000 
clinical report shows that the veteran reported he had 
hepatitis C, and he complained of increased tenderness over 
his liver.  The examiner noted that the diagnosis of 
hepatitis was a "fairly new" diagnosis which was made in 
the course of the veteran's methadone treatment.  The 
examiner reported that the veteran has a long history of 
intravenous (IV) drug use, and he had remained abstinent from 
IV drug use during his methadone treatment.  
The diagnoses were hepatitis C, methadone treatment, tobacco 
use, and fatigue.  A February 2001 outpatient record 
indicates that the veteran had been in a methadone program 
off and on for the last eight years.  The veteran himself 
reported that the initial diagnosis of hepatitis C occurred 
"about [four] years ago."  He reported that he used to 
drink excessively, but he had not been drinking over the last 
four years due to hepatitis.  He also reported IV heroin 
dependency, "with the last use [four] years ago."  The 
veteran indicated that he had no history of sexual trauma 
either prior to or during service.  The remainder of the 
outpatient records show continued treatment at a VA hepatitis 
clinic, and the majority of the records expressly refer to a 
history of heroin addiction.  The records are negative for 
any indication that the hepatitis C is related in any manner 
to the veteran's service.  

Private medical records dated from January to May 2002 show 
diagnosis and treatment of hepatitis C, but are negative for 
showing that the veteran's hepatitis C is related to any 
incident or injury in service.  One of the private medical 
evaluations indicates that the veteran's hepatitis C was 
first diagnosed two years earlier, and there was "no problem 
before."  

On VA examination in May 2003, the veteran reported that he 
was a medic in the Army, and he reiterated his contention 
that his hepatitis C is due to his exposure to blood in that 
environment.  The examiner noted the veteran's history of IV 
heroin use, that he was diagnosed with hepatitis C in 
approximately mid-2000, and that he had been treated with 
Interferon at a VA clinic for one year.  The diagnosis was 
hepatitis C, post-treatment with Interferon, one year.  The 
examiner stated:

It is the opinion of this examiner that 
it is less likely than not that the risk 
factors associated with military duty as 
a medic are related to his hepatitis C.  
It is much more likely than not that the 
hepatitis C is a result of his history of 
drug abuse, IV heroin, etc.

The most recent VA audiological examination was in August 
2004.  It was noted that the veteran's history of noise 
exposure in service included exposure to jet engines and 
gunfire.  The veteran reported that he works in construction, 
and he wears ear plugs when exposed to occupational noise.  
He has a hearing aid for his left ear, but he does not wear 
it very often as does not improve his communication.  
Examination revealed that the external auditory canals were 
unoccluded.  Both tympanic membranes were visualized and 
appeared normal; tympanometry revealed type A tympanograms 
for both ears.    

Audiometric studies showed that puretone thresholds, in 
decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
55
55
85
95
LEFT
90
95
105
110

The average puretone thresholds for the 1000, 2000, 3000, and 
4000 Hertz frequencies were 72.5 decibels in the right ear 
and 100 decibels in the left ear.  Speech audiometry revealed 
speech recognition ability of 76 percent in the right ear.  
There was no speech recognition ability in the left ear, and 
the examiner reported that left ear 
recognition/discrimination could not be tested due to limits 
of the audiometer.  It was further noted that an acoustic 
seal could not be maintained to complete contralateral 
acoustic testing in the left ear.  The diagnosis was mild to 
moderate sensorineural hearing loss in the right ear through 
2000 Hertz, sloping to severe to profound sensorineural 
hearing loss in the right ear.  Results in the left ear were 
consistent with severe to profound mixed hearing loss.  

Legal Criteria and Analysis - Service Connection

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may also be granted for 
a disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there are 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to  
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  Continuity of symptomatology is required only where  
the condition noted during service is not, in fact, shown to 
be chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, a showing of continuity 
after discharge is required to support the claim.  38 C.F.R.  
§ 3.303(b).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).

As noted above, the service veteran's medical records are 
entirely negative for diagnosis or treatment of hepatitis.  
Postservice medical records show postservice hepatitis C, for 
which the veteran was followed at a VA clinic several years 
after service.  The earliest documented diagnosis of 
hepatitis C is in an August 2000 VA outpatient record.  The 
VA outpatient records, together with the private medical 
evidence and the report of VA examination in May 2003, 
clearly indicate that the veteran's hepatitis C initially 
manifested in the early 2000s, or at the very earliest during 
the late-1990s.  Thus, the evidence as a whole indicates that 
the hepatitis C became manifest at least 15 years after the 
veteran's separation from service in January 1983.  No 
competent (medical) evidence of record relates the veteran's 
hepatitis C to service.  In fact, the only competent 
(medical) evidence specifically on point, the May 2003 
express medical opinion by a VA examiner, is to the effect 
that "it is less likely than not that the risk factors 
associated with the military duty as a medic are related to 
[the veteran's] hepatitis C.  It is much more likely than not 
that the hepatitis C is a result of his history of drug 
abuse, IV heroin, etc."  There is no medical opinion to the 
contrary.  

The veteran's own statements regarding a nexus between 
service and his hepatitis C are not competent evidence.  He 
is a layperson and, as such, is not competent to provide 
probative evidence as to matters requiring expertise 
regarding specialized medical knowledge, skill, training, or 
education (such as medical nexus).  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

In the absence of any competent evidence of a nexus between 
the veteran's hepatitis C and his military service, service 
connection for hepatitis C is not warranted.  See Hickson, 12 
Vet. App. at 253.  The doctrine of resolving reasonable doubt 
in the veteran's favor does not apply, as the preponderance 
of the evidence is against this claim.

Legal Criteria and Analysis - Increased Rating 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Evaluations for defective hearing are based upon organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, along with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1000, 2000, 3000 and 
4000 cycles per second.  38 C.F.R. 
§ 4.85 (2003).  To evaluate the degree of disability for 
bilateral service-connected hearing loss, the rating schedule 
establishes eleven (11) auditory acuity levels, designated 
from level I for essentially normal acuity, through level XI 
for profound deafness.  Id.  Under 38 C.F.R. 4.86(a), when 
the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more (as here), the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear is to be evaluated separately.  Id.

Rating hearing loss disability requires a mechanical 
application of audiometry findings to the schedular criteria.  
See Lendenmann v. Principi, 3 Vet. App. 345(1992).  

When findings on the February 2001 audiometric study are 
compared to Table VIa of the rating schedule (which is 
warranted in this case as it results in a higher Roman 
numeral designation for hearing impairment than Table VI), 
the results are that the veteran has level VI hearing in the 
right ear, and level X hearing in the left ear.  Under 
38 C.F.R. § 4.85, Table VII, Code 6100, such levels of 
hearing acuity warrant a 50 percent rating.  

Consequently, in this case the schedular criteria do not 
allow for a rating in excess of 50 percent.  The matter of an 
extraschedular rating under 38 C.F.R. § 3.321 has not been 
raised specifically.  The evidence does not show factors such 
as frequent hospitalizations or marked interference with 
employment due to the hearing loss that would lead to a 
conclusion that the matter of an extraschedular rating is 
raised by the record, and requires referral for 
extraschedular consideration.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996).


ORDER


Service connection for hepatitis C is denied.

A rating in excess of 50 percent for bilateral hearing loss 
is denied.  


	                        
____________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


